In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 17-642V
                                       Filed: October 5, 2021
                                           UNPUBLISHED


    ELIZABETH DOLES,                                            Special Master Horner

                          Petitioner,
    v.                                                          Damages Decision Based on Proffer;
                                                                Tetanus, diphtheria, acellular
    SECRETARY OF HEALTH AND                                     pertussis (“Tdap”) Vaccine; Multiple
    HUMAN SERVICES,                                             Sclerosis; Significant Aggravation

                         Respondent.


Joseph Vuckovich, Maglio Christopher & Toale, P.A., for petitioner.
Catherine Stolar, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

        On May 16, 2017, Elizabeth Doles (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq. 2 (the “Vaccine Act”). Petitioner initially alleged that she suffered from Acute
Disseminated Encephalomyelitis. (ECF No.1, p. 1-2.) On July 5, 2019, petitioner filed
an amended petition, alleging that she “has suffered from central nervous system (CNS)
demyelination” and further alleging that her expert opined that “Petitioner’s neurological
injuries are best characterized as multiple sclerosis (MS).” (ECF No. 44, p. 2.)

        On February 1, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a significant aggravation of MS. (ECF No. 73.) On October
4, 2021, Respondent filed a proffer on award of compensation (“Proffer”) indicating
Petitioner should be awarded $135,000.00 in compensation for pain and suffering and
$2,400.00 in compensation for past unreimbursable expenses. (ECF No. 82.) In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $137,400.00, representing $135,000.00 in compensation for pain
and suffering and $2,400.00 in compensation for past unreimbursable expenses,
in the form of a check payable to Petitioner. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.


                                                         s/Daniel T. Horner
                                                         Daniel T. Horner
                                                         Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                     )
    ELIZABETH DOLES,                                 )
                                                     )
                Petitioner,                          )
                                                     )    No. 17-642V
         v.                                          )    Special Master Horner
                                                     )    ECF
    SECRETARY OF HEALTH AND                          )
    HUMAN SERVICES,                                  )
                                                     )
                Respondent.                          )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On May 16, 2017, Elizabeth Doles (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that her receipt of a polio vaccine and a tetanus, diphtheria, and acellular

pertussis (“Tdap”) vaccine on April 4, 2016 and April 22, 2016, respectively, caused or

significantly aggravated Acute Disseminated Encephalomyelitis. ECF No. 1, at 1-2. On April

24, 2018, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report

setting forth the reasons why petitioner was not entitled to compensation. ECF No. 21. On July

5, 2019, petitioner filed an amended petition, alleging that as a result of her April 4, 2016 and

April 22, 2016 vaccinations, she “has suffered from central nervous system (CNS)

demyelination.”1 ECF No. 44 at 2. On February 1, 2021, following briefing by both parties, the




1
  In the amended petition, petitioner further alleged that “Dr. John Steel, a neurology expert
retained by Petitioner, has opined that Petitioner’s neurological injuries are best characterized as
multiple sclerosis (MS).” ECF No. 44 at 2.
Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation for a

significant aggravation of MS.2 ECF No. 73.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $135,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $2,400.00. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the




2
  The parties have no objection to the amount of the proffered award of damages set forth
herein. However, respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek
review of the Special Master’s February 1, 2021 Ruling on Entitlement. This right accrues
following issuance of the damages decision.

                                                2
Court’s judgment award the following3: a lump sum payment of $137,400.00, in the form of a

check payable to petitioner.

       Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Elizabeth Doles:                             $137,400.00

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s/ Catherine E. Stolar
                                              CATHERINE E. STOLAR
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 353-3299
                                              Fax: (202) 616-4310
                                              Email: catherine.stolar@usdoj.gov


DATED: October 4, 2021




3
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

                                                 3